Name: Commission Regulation (EEC) No 1093/82 of 7 May 1982 making the importation of certain textile products originating in Turkey subject to quantitative limitation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 5 . 82 Official Journal of the European Communities No L 126/7 COMMISSION REGULATION (EEC) No 1093/82 of 7 May 1982 making the importation of certain textile products originating in Turkey subject to quantitative limitation a serious deterioration in the economic situation of that region of the Community ; whereas it therefore justifies the adoption, pursuant to Article 60 of the Additional Protocol to the Association Agreement between the European Economic Community and Turkey, of the protective measures needed to over ­ come these difficulties, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1842/71 of 21 June 1971 ('), and in particular Article 1 thereof, Having regard to the formal request submitted by the United Kingdom after consultation within the Advi ­ sory Committee established by Article 3 of that Regu ­ lation, Whereas imports of textile products into the Commu ­ nity have given rise to market disturbance and are causing serious damage during recent years to Community producers, resulting in the closure of mills and considerable loss of employment ; Whereas, in consequence of this situation, imports of certain texile products originating in the majority of low-cost supplier countries are at present subjeqt to a Community system of authorization and quantitative limitation ; Whereas imports into the United Kingdom of cotton cloth originating in Turkey during the first three months of 1982 have already reached 60 % of imports in 1981 , which represents an increase of 2 200% compared with the same period in 1981 ; Whereas the extremely rapid increase in recent months of imports into the United Kingdom of cotton cloth originating in Turkey have helped to exacerbate the cumulative disturbance of that market ; Whereas the volume of this increase makes it neces ­ sary to take immediate action aimed at avoiding irreparable damage to United Kingdom producers and 1 . The importation into the United Kingdom of cotton cloth of category 2, as set out in the Annex hereto, originating in Turkey shall be subject until 31 December 1982 to a quantitative limit fixed in this same Annex. 2. The provisions of the preceding paragraph shall not apply to products which have been placed on board and are in the course of shipment to the Community before the entry into force of this Regula ­ tion . 3 . All the quantities imported from 1 January 1982 are to be deducted from the quantities laid down in the Annex . 4. The entry into free circulation in the other Member States of the textile products referred to in paragraph 1 remains subject to the presentation of the import document provided for in Commission Regula ­ tion (EEC) No 2819/79 (2). Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 May 1982. For the Commission Wilhelm HAFERKAMP Vice-President ( ¢) OJ No L 192, 26 . 8 . 1971 , p. 14. (2) OJ No L 320, 15 . 12 . 1979 , p . 9 . No L 126/8 Official Journal of the European Communities 8 . 5 . 82 ANNEX Cate ­ gory CCT heading No NIMEXE code (1982) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1982 55.09 Other woven fabrics of cotton : Turkey UK Tonnes 1 0002 Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics : 55.09-03 ; 04 ; 05 ; 06 ; 07 ; 08 ; 09 ; 10 ; 12 ; 13 ; 14 ; 15 ; 16 ; 17 ; 19 ; 21 ; 29 ; 32 ; 34 ; 35 ; 37 ; 38 ; 39 ; 41 ; 49 ; 51 ; 52 ; 53 ; 54 ; 55 ; 56 ; 57 ; 59 ; 61 ; 63 ; 64 ; 65 ; 66 ; 67 ; 68 ; 69 ; 70 ; 71 ; 72 ; 73 ; 74 ; 75 ; 76 ; 77 ; 78 ; 79 ; 80 ; 81 ; 82 ; 83 ; 84 ; 86 ; 90 ; 91 ; 92 ; 93 ; 98 ; 99